 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    NICHOLAS ESTRADA,                                 Case No. 1:18-cv-00667-SAB (PC)
12                       Plaintiff,                     ORDER VACATING ORDER TO SHOW
                                                        CAUSE ISSUED NOVEMBER 8, 2019
13           v.
                                                        (ECF No. 20)
14    NORTH KERN STATE PRISON, et al.,
                                                        ORDER GRANTING PLAINTIFF’S MOTION
15                       Defendants.                    FOR EXTENSION OF TIME TO FILE THIRD
                                                        AMENDED COMPLAINT
16
                                                        (ECF No. 22)
17
                                                        THIRTY (30) DAY DEADLINE
18

19          Plaintiff Nicholas Estrada is a former state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

21          On September 23, 2019, the Court screened Plaintiff’s second amended complaint and

22   found that Plaintiff failed to state a cognizable claim for relief. (ECF No. 17.) The Court’s

23   screening order provided Plaintiff with the pleading and legal standards that applied to his claims

24   and granted Plaintiff leave to file a third amended complaint within thirty days after service of the

25   order. (ECF No. 17.)

26          On November 8, 2019, after Plaintiff failed to timely file a third amended complaint or

27   otherwise communicate with the Court, the Court ordered Plaintiff to show cause in writing why

28   this action should not be dismissed for failure to prosecute, failure to obey a court order, and
                                                        1
 1   failure to state a claim. (ECF No. 20.) The Court granted Plaintiff fourteen (14) days from the

 2   service of the order to either file a third amended complaint or a written response showing cause

 3   why this action should not be dismissed. (Id.)

 4            Currently before the Court is Plaintiff’s motion for a 30-day extension of time, filed on

 5   November 25, 2019. (ECF No. 22.) Plaintiff asserts that he needs an extension of time because,

 6   while he was in custody on a parole revocation, he did not receive his mail from the previous

 7   address of record and because he needs time to retrieve copies of his case file.

 8            Having considered the request, the Court finds that Plaintiff has demonstrated good cause

 9   for an extension of time. Fed. R. Civ. P. 6(b). Therefore, Plaintiff’s motion for a 30-day

10   extension of time to file a third amended complaint is granted. In light of the extension of time to

11   file a third amended complaint, the order to show cause issued on November 8, 2019 is vacated.

12            Accordingly, IT IS HEREBY ORDERED that:

13            1.      The order to show cause issued on November 8, 2019, (ECF No. 20), is

14                    VACATED;

15            2.      Plaintiff’s motion for a 30-day extension of time to file a third amended complaint,

16                    (ECF No. 22), is GRANTED; and

17            3.      Plaintiff is directed to file a third amended complaint within thirty (30) days from

18                    the date of service of this order.

19
     IT IS SO ORDERED.
20
21   Dated:        November 26, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                           2
